Gilfillan, C. J.
This is an action to enforce specific performance of a contract to convey real estate. The contract was in writing, and purported to be under the seal of the defendant, the vendor, and was made on his part by an agent, with only oral authority to make it.
The defendant makes the point that the proof of the authority of the agent was not of that clear and satisfactory character which a court of equity will insist upon as to contracts, the specific performance of which is sought. But the ‘ ‘ statement of the case ’ ’ does not show that it contains all the evidence on that point; and where such is the case, this court presumes that there was sufficient evidence to justify the finding of fact of the court below. Henry v. Hinman, ante, p. 378.
It was decided in Brown v. Eaton, ante, p. 409, that the authority of an agent to make such a contract need not be in writing.
The defendant objects that the contract is void, because it purports to be a specialty, and that the authority of an *539agent to bind Ms principal by contract under seal must also be under seal. The proposition is true, that an agent, not authorized by deed, cannot execute a contract which shall be valid, as a deed or specialty, against Ms principal. But in such case, if the contract need not be by deed, it will be valid as a simple contract, notwithstanding a seal is attached to it. Minor v. Willoughby, 3 Minn. 225. The order denying a new trial is affirmed.